Citation Nr: 1419689	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  11-27 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for residuals of a neck or cervical spine injury.

2.  Entitlement to service connection for a neurological disability manifested by numbness in the left shoulder, arm, and hand.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to March 1970. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

All documents on the Virtual VA paperless claims processing system have been reviewed and considered.  There are no documents in the Veterans Benefits Management System.  

The issue of service connection for a right upper extremity neurological disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See June 2012 Board hearing transcript at p. 11.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  A chronic neck or cervical spine disability was not shown in service or manifest to a compensable degree within the first post-service year, and is not etiologically related to an event, disease, or injury of service origin.  

2.  The Veteran's current neurological disability manifested by numbness in the left shoulder, arm, and hand did not manifest in service, nor is it etiologically related to service including a neck injury sustained therein, nor is it proximately due to or a result of a service-connected disability.  
CONCLUSIONS OF LAW

1.  A neck or cervical spine disability was not incurred in or aggravated by military service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 2013); 38 C.F.R. §§ 3.102, 3.303, 3.309(a) (2013).

2.  A neurological disability manifested by numbness in the left shoulder, arm, and hand was not incurred in or aggravated by military service, and service connection for this disability as secondary to a service-connected disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2013); 38 C.F.R. §§ 3.159, 3.326 (2013).  

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the Veteran of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also provide the Veteran with information regarding how VA determines effective dates and disability ratings.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter in January 2010, in which the Veteran was notified of how to substantiate his claims for service connection, information regarding the allocation of responsibility between the Veteran and VA, and information on how VA determines effective dates and disability ratings.  The Board finds that VA has fulfilled its duty to notify.

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, relevant post-service treatment records, and lay statements have been associated with the record.  The Board notes that the RO requested records from the Social Security Administration (SSA), and the SSA responded in March 2012 with a notation that they have no medical evidence in their possession regarding the Veteran.  

During the appeal period the Veteran was afforded a VA examination in November 2011.  The examiner conducted a thorough examination, based his opinion on the Veteran's history and lay statements, and provided sufficient information such that the Board can render an informed decision.  The Board finds that the November 2011 VA examination is adequate.  

As discussed below, this case turns on whether there is a relationship between the Veteran's current disabilities and an in-service neck injury.  The Board acknowledges that the hospital records at Fort Dix or Fort Monmouth regarding the Veteran's overnight observation for the 1968 injury are not associated with the record.  See e.g., October 2010 notice of disagreement.  However, the Veteran reported that "they couldn't find anything, though, and discharged me the next morning."  See November 2011 VA examination.  Thus these records would not provide any new information to show that the Veteran's current neck disability and left upper extremity neurological impairment are etiologically related to the 1968 injury, and the failure to obtain the 1968 hospital records is not prejudicial to the Veteran and is therefore harmless error.  

The Board also acknowledges that the Veteran is noted as having been seen for "neck pain" on three occasions by Dr. J. N. and was referred to Cottonwood Radiology for a thoracic MRI.  See December 2006 private treatment record.  However, there are no records specifically regarding these three occasions of neck pain, and no thoracic MRI is associated with the private treatment records in the claims file.  These records would show the existence of present disability, but would not provide any new information to show that the Veteran's current disabilities are etiologically related to service, including the 1968 injury.  Thus, the failure to obtain the thoracic MRI report is not prejudicial to the Veteran and is therefore harmless error.  

The Board also acknowledges that the November 2011 examiner stated that the August 2003 and January 2009 private treatment records from Dr. J. N. showed no mention of any neck pain or complications of cervical spine or ongoing left radiculopathy.  The records of the Veteran complaints of neck pain in 2000s on three occasions would not provide any new information to show a relationship between the Veteran's neck disability and service, including the in-service neck injury.  Further, the Board concludes that it is reasonable to interpret the examiner's comment as stating there are no specific records, to include dates, of when the Veteran complained of neck pain to Dr. J. N.  Therefore, the Board does not find that the examiner's statement is enough to render the November 2011 examination inadequate.  

The Veteran, through his representative, has argued that his left upper extremity neurological disability is secondary to his service-connected ischemic heart disease.  See October 2011 Representative Brief.  However, as discussed below, there is no competent evidence in the record that even suggests that the Veteran's left upper extremity neurological disability is in any way related to ischemic heart disease.  Thus, VA examination is not necessary to determine whether the neurological condition manifested by numbness of the left shoulder, arm, and hand are secondary to the service-connected ischemic heart disease.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (VA examination is necessary when there is competent evidence of a current disability; establishment of an in-service event, injury or disease; and indication that the current disability may be associated with an in-service event).


Because there is no indication in the record that any additional evidence pertinent to the claims is available and unassociated with the file, the Board concludes VA has satisfied its duty to assist.

Service Connection

A veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  When a veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A § 1154.  

Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases, to include arthritis, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) (2013).  

Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disability that is proximately due to or the result of a service-connected disease or injury shall be service-connected.  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  It should not be assumed that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  


Analysis

The Veteran contends that he has a neck disability due to an in-service injury in 1968.  See January 2010 claim.  He reports that he was injured in service when he fell and injured his neck.  He states that he was sent to Fort Dix or Fort Monmouth for treatment and was observed overnight.  See e.g., October 2010 notice of disagreement.  He stated that he has numbness in the left shoulder, neck, and his hand goes to sleep all the time.  See February 2010 Veteran statement.  The Veteran also reported that he was admitted to the hospital at Fort Dix for overnight observation for the neck injury.  See October 2010 notice of disagreement.  The Veteran states that he was treated for left shoulder, arm and hand numbness in 1970 at the SLC VA hospital.  The Veteran argues that his neurological condition is related to his 1968 neck injury.  Id.  However, the Veteran stated in the June 2012 Board hearing that treatment in 1970 was actually for the right arm and neck, and that the neurological symptoms radiated from the right to the left.  See June 2012 Board hearing at p. 11.  The Veteran also states that he was treated by Dr. E. J. L., a private physician, from 1976 to the 1980s, but that office is now closed.  See February 2010 Veteran statement; June 2012 Board hearing transcript at p. 13.  The Veteran, through his representative, also argues that his neurological condition is secondary to his service-connected ischemic heart disease.  See October 2011 Representative Brief.  

The service treatment records show that in January 1968, the Veteran fell and struck his head on the deck.  The Veteran was unconscious for 45 seconds to one minute, a bump over the left occipital area was noted, and the x-ray was negative.    

The Board notes that records from the private physician Dr. E. J. L. are not available as Dr. E. J. L.'s office has closed.  These records would have shown treatment from 1970 to 1984.  See June 2012 Board hearing transcript at p. 8.   

Private treatment records from November 1996 to December 2009 show that the Veteran has been treated and neurological impairment of the left upper extremity and neck problems.  In November 1996, the Veteran complained of shoulder pain and numbness of the 3rd and 4th digits of the left hand going numb for one year [since 1995].  He also reported OA [osteoarthritis] nodes in the fingers.  The Veteran reported no history of injury.  The Veteran was assessed with "possible C7 radiculopathy; check neck x-rays."  The Veteran is noted as having been seen for "neck pain" on three occasions and was referred to Cottonwood Radiology for a thoracic MRI.  See December 2006 private treatment record.  However, there are no specific records for these three visits, and there is no MRI report attached in the private treatment records.  

A private treatment letter from Dr. J. N. in November 2011 states that the Veteran has been under her care and that he currently suffers from pain in his neck with limited range of motion.  Dr. J. N. noted, "He was hospitalized at the Veterans Administration in 1970 after an injury to his neck which occurred in January 1968.  Films taken at that time were negative.  However, it certainly is possible that his current symptoms stem from progressive arthritis that was initiated at the time of trauma."  

The evidence of record shows that in June 1970, the Veteran was admitted to the SL VA hospital for complaints of tingling and numbness in the right first three fingers and loss of grip.  It is noted that the Veteran has had these complaints since May 1970.  The record also notes that the Veteran reported details regarding the 1968 injury and that when he was brought to the hospital, x-rays at that time were reportedly negative.  It is expressly noted that the left side was never affected.  

On VA examination in November 2011, the Veteran stated that in service he fell directly upon his neck and believes that he became unconscious for about a minute.  The Veteran reported that he was examined at sickbay and the corpsman told him that he was okay and gave him light duty.  The Veteran states that that evening, he felt a blood taste in his mouth and he was spitting on a tissue and it was red.  He went back to sickbay and was then admitted to the hospital overnight.  The Veteran stated that "[the hospital] couldn't find anything, though, and discharged me the next morning."  The Veteran reported that he was back to full duty and had a stiff neck for a week.  The Veteran also recalls that he had off and on neck problems with stiff neck through the rest of his term of service.  The Veteran describes symptoms of his arms always falling asleep.  He reported that his left arm always had a radiating symptom across the neck to the shoulder down to the third and fifth digit.  The Veteran would wake up with the numbness and it would occur multiple times a day.  The Veteran would sit and clench to move his fingers and states that he has always had a problem turning to the left with his neck quickly.  The examiner noted that the Veteran recalls being seen by Dr. E. J. Lambert from 1970 to 1976 and one or two more times afterwards in the 1980s for cortisone shots to the shoulder and neck.  The examiner then reviewed the Veteran's occupational history and noted that the Veteran has worked as a mechanic since discharge from service in 1970.  The examiner provided thorough details regarding the physical, sensory, and neurological examinations.  

Regarding the neck disability, the November 2011 examiner diagnosed the Veteran based on the clinical examination with cervical spine strain manifested by left paracervical muscle tenderness.  With consideration of the test results, the examiner diagnosed the Veteran with cervical spine strain, left sided with age-related degenerative changes most significant at C3-C4.  Regarding the left upper extremity neurological disability, the November 2011 examiner diagnosed the Veteran based on the clinical examination with parenthesis of the left lateral brachium atypical for C7 involvement given the medial antebrachial involvement.  With consideration of the test results, the Veteran was diagnosed with left median neuropathy (carpal tunnel syndrome - not service related).  The examiner noted the November 1996 private treatment record showing the Veteran's complaints of numbness and pain in the left upper extremity.  The examiner noted that there are no follow up notes in regards to x-rays for the neck.  The examiner also noted that in the August 2003 and January 2009 private treatment records from Dr. J. N., there is no mention of any neck pain or complications of cervical spine or ongoing left radiculopathy.  The examiner noted the records in 1970 showing treatment of the Veteran's right upper extremity neurological impairment.  The examiner noted that in review of his progress notes from service from 1966 to 1970, the most recent records after January 1968 do not describe any complications or ongoing issues in regards to the apparent neck injury.  The examiner noted the January 1968 service treatment record where the Veteran was reported to have fallen, striking his head and being unconscious from 45 seconds to a minute, bump over left occipital area, x-ray negative.  The examiner noted that there is then no other mention of complications from that injury in any of the following records.  The examiner stated,

In review of the Veteran's available record, there is no evidence of chronicity after this initial complaint January of 1968 of falling on his neck to establish any chronicity of injury or complications while in service.  In the immediate after-discharge evaluation, the Veteran was seen for a right carpal tunnel involvement, no neck complications, normal neck x-rays in 1970, and no left symptoms; in fact, specifically, reported as absent of left symptoms.

His medical records in regards to the most present recent data from 1996 on to 2009 in review of his present medical records by Dr. N., she does not mention any complications of cervical spine directly, and the symptoms of left involvement in 1996 describe an x-ray, but no further workup or assessment or evaluation nor complaint by the Veteran during that time.  There is no establishment of continuity in regards to this.  

The examiner then notes the November 2011 private treatment letter from Dr. J. N.  The examiner stated,

Dr. Norris describes items that are "within the realm of possibility;" however, in this case, Veteran's presentation in 2011 describes complications that are more likely than not related to a gentleman at the age of 63 after years and years of mechanic work.  Her letter does not demonstrate any documentation of continuity, any complications incurred in service.  

Given the current medical data and review of the service medical records as well as the private treatment notes which do not include any of Dr. Lambert's or chiropractor Egbert's records, I have only the first note in 1996 from Dr. Norris almost 30 years after the signal event in January 1968.  This does not allow one to associate the 2 events given the overwhelming years in between the symptoms of possible left C7 radiculopathy and a fall in 1968.  Then, too, one must discuss the immediate after-effects.  There is no further comment in 1968, 1969, 1970, and the extensive workup in 1970 by 2 neurologists, 1 private, 1 at the VA, did not describe any cervical spine injury, nor any left involvement at that time.

The examiner then opined that the Veteran's cervical spine disability and left upper extremity neurological condition are not caused by or related to the injury in 1968.  

First, the Veteran has been diagnosed with a neck disability and a neurological disability of the left upper extremity during the appeal period.  Thus, the first Shedden element, a present disability, is met for both claims on appeal.  

Second, the evidence shows that the Veteran incurred an injury to the head and/or neck in service in 1968.  The Veteran argues that his current neck disability and neurological condition of the left shoulder, arm, and hand is related to this injury.  Therefore, the second Shedden element, an in-service incurrence or aggravation of a disease or injury, is met for both claims on appeal.  

Third, the preponderance of the evidence shows that the Veteran's current neck disability and neurological impairment of the left shoulder, arm, and hand are not related to service, including the 1968 neck injury sustained therein.  As a general matter, lay witnesses are competent to testify as to their observations.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board has considered the Veteran's lay statements and acknowledges that the Veteran is competent to provide evidence as to his neurological symptoms and neck symptoms, such as numbness and pain.  The Board also acknowledges that the Veteran is competent to report that he had off and on neck problems with stiff neck through the rest of his term of service after the January 1968 injury.  However, the determination of etiology of a disability is a medical matter beyond a layperson's comprehension.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Specifically, the determination of whether the Veteran's neck disability and neurological disability of the left shoulder, arm, and hand are etiologically related to a neck injury in military service requires specialized medical training and is not susceptible of lay opinion.  Because the record does not reflect that the veteran has specialized medical training, the Veteran is not competent to provide an opinion as to the etiology of his neck disability and neurological impairment of the left upper extremity.  Therefore, the Board finds that the Veteran's contention that his current neck disability and neurological condition of the left upper extremity are related to his military service is of no probative value.  

Further, the Board finds that the Veteran's statements regarding dates of treatment for the neck and left upper extremity are not credible.  The Board acknowledges that the Veteran reported that he was treated for left shoulder, arm and hand numbness in 1970 at the SLC VA hospital.  However, the Veteran's statement is inconsistent with the evidence of record that shows that in June 1970, the Veteran was admitted to the SL VA hospital for a neurological impairment of the right upper extremity, and it is expressly noted that the Veteran's left side was never affected.  The Board also acknowledges that the Veteran reported that he saw Dr. E. J. L. right after discharge from service in 1970 for cortisone shots for the shoulder and neck.  However, then the Veteran stated that he saw Dr. E. J. L from 1976 to the 1980s.  Also, the Veteran reported to Dr. J. N. in November 1996 that the left upper extremity neurological symptoms began in 1995.  Because the Veteran's reports have not been internally consistent, or consistent with the record, the Board concludes that the Veteran is an unreliable historian.  Therefore, the Board finds that the Veteran's contemporaneous report to his treating physician Dr. J. N in November 1996 is more credible than his contention that he was treated for his neck and left upper extremity neurological disability in 1970, immediately after discharge from service.  

Having considered the Veteran's reports as to his observations and symptoms, the Board finds the objective medical results by the November 2011 VA examiner in this case is of significant probative value, as the examiner performed a thorough medical examination and based his opinions on the Veteran's lay statements and a thorough review of the Veteran's medical history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (finding that the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Thus, the Veteran's lay opinion that his current neck disability and neurological disability of the left upper extremity are related to his military service is outweighed by the November 2011 VA examination medical findings.  The November 2011 VA medical opinion does not support a finding that the Veteran's current neck disability and neurological impairment of the left upper extremity are related to service.  Further, because the November 2011 examiner specifically opined that the Veteran's current cervical spine degenerative changes are related to age, the medical evidence stands directly against the position that the Veteran's current neck disability manifested to a compensable degree in service or within one year after discharge from service.  

The Board acknowledges that Dr. J. N. stated that "it certainly is possible that his current symptoms stem from progressive arthritis that was initiated at the time of trauma."  See November 2011 private treatment letter.  However, the use of the phrase "certainly is possible," is speculative language at best.  Bloom v. West, 12 Vet. App. 185 (1999).  Moreover, this opinion is not supported by any medical findings or rationale.  Accordingly, the Board finds the November 2011 opinion by Dr. J. N. to be of little probative value; therefore, it is outweighed by the November 2011 VA medical opinion.  

For these reasons, although the Veteran currently has a neck disability and a neurological disability of the left upper extremity, and the Veteran experienced a neck injury in service in 1968, the Board finds that there is no relationship between these current disabilities and service, including the 1968 injury sustained therein.  

The Board also notes that there is no medical evidence or credible lay evidence indicating that since the January 1968 in-service fall, the Veteran complained of or was treated for any neck pain or symptoms in the left shoulder, arm, and hand until over two decades after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it is proper to consider the Veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).  Therefore, the third Shedden element, a causal relationship between the present disability and a disease or injury in service, is not met for both claims on appeal, and service connection for a neck disability and a neurological disability manifested by numbness in the left shoulder, arm, and hand is not warranted.  38 C.F.R. § 3.303(a).  Further, in light of the November 2011 VA examination results, the Board finds that the Veteran's current cervical spine disability did not manifest to a compensable degree in service or within one year after service.  Therefore, presumptive service connection is not warranted for the chronic disease of arthritis.  See 38 C.F.R. §§ 3.303(b), 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Regarding service connection on a secondary basis, the Board notes that the Veteran and his representative are not competent to determine whether the Veteran's neurological condition of the left shoulder, arm, and hand is etiologically related to the Veteran's ischemic heart disease, as such a determination requires specialized medical training and is not susceptible of lay opinion.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Further, there is no medical evidence in the record to support the contention that the Veteran's neurological condition is in any way related to the Veteran's service-connected ischemic heart disease.  On the contrary, the November 2011 VA examiner opined that the Veteran's neurological condition is a result of the Veteran's age and years and years of mechanic work.  The Board "is not obligated to consider 'all possible' substantive theories of recovery" and "[w]here a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory."  Robinson v. Peake, 557 F.3d 1355, 1361 (2009).  Because there is no competent indication that the Veteran's left upper extremity carpal tunnel syndrome is not proximately due to or the result of the service-connected ischemic heart disease, service connection for a neurological condition manifested by numbness of the left shoulder, arm, and hand on a secondary basis is not warranted.  38 C.F.R. § 3.310.


For the above reasons, the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a neck injury and a neurological disability manifested by numbness in the left shoulder, arm, and hand.  Therefore, these claims on appeal are denied.  See 38 U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for a neck or cervical spine injury is denied.

Entitlement to service connection for a neurological disability manifested by numbness in the left shoulder, arm, and hand is denied.  




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


